DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 9/1/2022 in which claims 1-16 and 23-28 have been canceled, claims 17, 19-22, 29, 31-35, and 37-40 have been amended.  Thus, the claims 17-22 and 29-40 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2022 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-22 and 29-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of transacting cash amount without significantly more. 
For 101 analysis, Examiner has identified claim 17 as the claim that represents the claimed invention described in independent claims 17, 29, and 35.
Claim 17 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 17 recites a series of steps, e.g., receiving, by a backend for a financial institution and from a first computer application executed by a first customer mobile electronic device associated with a first customer, a remote withdrawal request for a cash amount; receiving, by the backend and from the first computer application, a first customer mobile electronic device location for the first customer mobile electronic device receiving, by the backend, second customer mobile electronic device locations for a plurality of second customer mobile electronic devices; identifying, by the backend, one of the second customer mobile electronic devices associated with a second customer within a predetermined distance of the first customer mobile electronic device location; communicating, by the backend, an instruction to a second computer application executed by the identified second customer mobile electronic device for the second customer to deliver the cash amount to the first customer at the first customer mobile electronic device location; receiving, by the backend, confirmation from the first computer application that the cash amount was received; depositing, by the backend, the cash amount to an account associated with the second customer; and debiting, by the backend, the cash amount from an account associated with the first customer.  These limitations (with the exception of italicized limitations) describe the abstract idea of transacting cash amount which is a fundamental economic practices or principles and hence are abstract in nature.  The additional elements of backend, computer processor, a first computer application executed by a first customer mobile electronic device, second customer mobile electronic devices, a second computer application executed by the second customer mobile electronic device do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 17 recites an abstract idea (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application because the additional limitation of backend, computer processor, a first computer application executed by a first customer mobile electronic device, second customer mobile electronic devices, a second computer application executed by the second customer mobile electronic device result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of backend, computer processor, a first computer application executed by a first customer mobile electronic device, second customer mobile electronic devices, a second computer application executed by the second customer mobile electronic device are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea using generic computer elements.  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 17 is directed to an abstract idea (Step 2A, Prong Two: NO).
The claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of backend, computer processor, a first computer application executed by a first customer mobile electronic device, second customer mobile electronic devices, a second computer application executed by the second customer mobile electronic device result in no more than simply applying the abstract idea using generic computer elements.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 17 is not patent eligible.
Similar arguments can be extended to other independent claims 29 and 35 and hence the claims 29 and 35 are rejected on similar ground as claim 17.
Dependent claims 18-22, 30-34, and 36-40 recite steps that support the abstract idea of transacting cash amount without providing any improvement to technology or provide a technical solution to a technical problem.  Thus, the dependent claims 18-22, 30-34, and 36-40 are rejected for the same reason as the independent claims 17, 29, and 35.  Thus, the claims 17-22 and 29-40 are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-22 and 29-40 are rejected under 35 U.S.C. 103 as being unpatentable over Block et al., US Patent No. 7,866,544.
Regarding claim 17, Block discloses a method for processing a remote cash withdrawal request, comprising:
receiving, by a backend for a financial institution and from a first computer application executed by a first customer mobile electronic device associated with a first customer, a remote withdrawal request for a cash amount (col. 30, lines 8-15, transaction request; col. 30, lines 23-26, access to funds in the member’s bank account);
receiving, by the backend and from the first computer application, a first customer mobile electronic device location for the first customer mobile electronic device (col. 30, lines 8-15, location of the cell phone);
receiving, by the backend, second customer mobile electronic device locations for a plurality of second customer mobile electronic devices (col. 28, lines 9-17, portable ATM serves as second mobile device; col. 32, lines 27-34);
identifying, by the backend, one of the second customer mobile electronic devices associated with a second customer within a predetermined distance of the first customer mobile electronic device location (col. 28, lines 9-54);
communicating, by the backend, an instruction to a second computer application executed by the identified second customer mobile electronic device for the second customer to deliver the cash amount to the first customer at the first customer mobile electronic device location (col. 28, lines 9-17, cash withdrawal transactions, etc.);
receiving, by the backend, confirmation from the first computer application that the cash amount was received (col. 28, lines 9-17);
depositing, by the backend, the cash amount to an account associated with the second customer (col. 28, lines 9-17, cash withdrawal by a user would obviously result in withdrawal of cash from first customer account and depositing into second customer account); and
debiting, by the backend, the cash amount from an account associated with the first customer (col. 28, lines 9-17, cash withdrawal by a user would obviously result in withdrawal of cash from an account of the first customer account, i.e., debiting).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted disclosures of Block.  The motivation for combining these disclosures would have been to provide cash to a customer at remote locations.
Regarding claim 18, Block discloses 
verifying that the second customer has possession of the cash amount before communicating the instruction to the second computer application (col. 28, lines 9-17).
Regarding claim 19, Block discloses wherein the first customer mobile electronic device location is received as a GPS location from a GPS sensor in the first customer mobile electronic device (col. 29, lines 60-col. 30, lines 7).
Regarding claim 20, Block discloses wherein the first customer mobile electronic device location is received as a manual entry by the first customer (col. 29, lines 60-col. 30, lines 7).
Regarding claim 21, Block discloses 
receiving, from the first customer electronic device or the second customer mobile electronic device, a video of the first customer receiving the cash amount from the second customer (col. 32, lines 11-26).
Regarding claim 22, Block discloses
authenticating the first customer with the second customer mobile electronic device (col. 29, lines 18-27; col. 32, lines 27-34).
Claims 29-40 are substantially similar to claims 17-22 and hence rejected on similar grounds.
Response to Arguments
Examiner has withdrawn 35 U.S.C. 112(a) rejection of claims 17-22 and 29-40 in view of amendment/argument.
Applicant's arguments filed dated 9/1/2022 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 17-22 and 29-40 under 35 U.S.C. 101, Applicant states that the locations are not stored locations; they are received from the respective devices, and are thus not pre-solution activity.  And these claims use the customer mobile device locations to integrate the alleged abstract idea of “transacting [a] cash amount” into a practical application.
Examiner respectfully disagrees and notes that receiving locations data from respective device is nothing more than receiving data which is an abstract concept and there is no technical improvement as a result of receiving locations data.  The technical elements are present to implement the abstract concept without integrating the abstract concept into a practical application as there is no technical improvement.  Thus, these arguments are not persuasive.
Applicant also states that independent claim 29 is a system claim that recites interactions among a specific arrangement of hardware.  The locations received from the second customer electronic device are used to identify one of the second customer mobile electronic devices associated with a second customer within a predetermined distance of the first customer mobile electronic device location.  Thus, the claims recite a “technology-based solution” of using the mobile device locations to identify  a second electronic device to conduct a transaction.
Examiner notes that the system claim is required to recite a specific arrangement of hardware to implement the method steps of receiving location data from customer electronic devices and identify electronic devices which are in close proximity to each other.  Receiving location data is nothing more than receiving data which is an abstract concept and the technical elements simply apply the abstract concept.  However, in doing so, the technical elements do not offer any technical solution to a technical problem or integrate the abstract concept into a practical application.  Moreover, the abstract concept cannot furnish an inventive concept and thus receiving location data and identify devices which are in close proximity do not amount to add significantly more.  Thus, these arguments are not persuasive.
With respect to the rejection of claims 17-22 and 29-40 under 35 U.S.C. 103, Applicant states that the Office Action appears to contend that all claim elements are disclosed by Block, and has not simply used Applicant’s goal as a hindsight-oriented basis for some unidentified modification.  Thus, this rejection is facially improper and Applicant respectfully requests that it be withdrawn.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant also states that Block does not disclose the claimed “second mobile electronic device.  Applicant has amended the claims to specify that the first mobile electronic device and the second electronic mobile devices are customer mobile electronic devices that are associated with customers.  Because a portable ATM is not a customer mobile electronic device, and is not associated with a second customer, Block does not disclose at least this element.
Examiner respectfully disagrees and notes that Block discloses in col. 32, lines 27-34 that the host can obtain the current location of plural cell phones.  If the host (or another computer of the service provider) determines that one of the cell phones is currently located adjacent to the ATM then the transaction request is permitted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAJESH KHATTAR
Primary Examiner
Art Unit 3693



/RAJESH KHATTAR/Primary Examiner, Art Unit 3693